Order unanimously reversed on the law with costs and motion denied. Memorandum: In this action for an injunction, plaintiff seeks to restrain defendants, James D. Telonis, M.D. and Dennis J. Nave, M.D., from allegedly violating "Covenants Not to Compete with Employer” and "Not to Solicit from Employer,” both contained in employment contracts between the parties. Defendants appeal from an order granting plaintiff a preliminary injunction.
" 'Unless the plaintiff clearly demonstrates a necessity and urgency for relief in advance of a trial including the sustaining in the meantime of irreparable injury, the injunctive remedy will be withheld pending the trial’ (Allied-Crossroads Nuclear Corp. v Atcor, Inc., 25 AD2d 643, 644; CPLR 6301)” (Village of Honeoye Falls v Elmer, 69 AD2d 1010).
The conclusory allegations of plaintiff in support of its application do not establish that irreparable harm will result in the absence of injunctive relief. Thus, Special Term abused its discretion in granting the injunction. (Appeal from order of Supreme Court, Onondaga County, Tait, J. — preliminary injunction.) Present — Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.